Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of Claims
In the amendment filed on July 7th, 2022, no claims have been amended, claims 13-15 has been cancelled and no new claim has been added.  Therefore, claims 1-12, 16-20 are pending for examination.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2022 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hannaman et al. (US 20190030329 A1) in view of Sjolund et al. (US 20140018744 A1) and Kitson et al. (US 20170224588 A1).
In regards to claim 1, Hannaman teaches a packaging assembly comprising a case configured to at least partially contain a plurality of injection devices for delivering a medicament (consisting of a plurality of reservoirs and a needle hub) (Paragraphs 15, 123).  Furthermore, Hannaman teaches a processor arrangement configured to initiate a countdown timer based on a dosing period for at least one injection (Paragraphs 191, 197).  Hannaman fails to teach an input device configured to reset the countdown timer upon being pressed by a user.  Sjolund on the other hand teaches a medicament dosing device to which the timer to be reset to zero by the releasing of the switch mechanism, and for the timer unit to be configured to, during the first 59 minutes and 59 seconds of elapsed time, use the first two digits for counting minutes and the last two digits for counting seconds, and thereafter, to use the first two digits for counting hours and the second two digits for counting minutes (Paragraph 16), in other words a user input such as a switch mechanism of a cap and further resetting the dosage timer of the medicament device.  Sjolund also teaches the initiation of the reset timer configured to monitor a period of time that the input device has been pressed, i.e. upon resetting the timer, the timer display unit resets the LCD to zero, after which the timer unit starts displaying the time that has elapsed since the timer was last reset Paragraph 40), hence monitoring a period of time that the input device has been pressed.
Sjolund further teaches the initiation of a time period adjustment mode when the reset timer determines that the period of time that the input device has been pressed exceeds a threshold time period, i.e. the cap is not replaced (switched back by user) within the predetermined period, then the control unit enters the reset state and the timer is reset and held at zero with all segments of the LCD flashing as previously (Paragraph 44).
It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Sjolund’s teaching with Hannaman’s teaching in order to enable the advisable usage and dosage of a medicament device to avoid delayed usage as well as contaminating the medicament dosage.
Hannaman modified fails to teach the countdown timer being associated with based on a dosing period between scheduled dosing times. Kitson on the other hand teaches a medication reminder system, wherein the apparatus can receive data representing multiple dosage regimes for respective ones of multiple different medicaments, with a countdown timer that’s counts down the time from one dose to another of the one of a plurality of medicaments within a container apparatus(Paragraphs 45, 49, 50).  Furthermore, Kitson teaches a countdown reset button that may be configured by the user after administering the medicament (Paragarph 53).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Kitson’s teaching with Hannaman modified’s teaching in order to enable the tracking and timing of the medical dosing of the user accordingly.
In regards to claim 2, Hannaman modified via Sjolund teaches the threshold time being 8 seconds though it is not exactly 5 seconds, it illustrates that the medicament device may be configured to a specific duration of a predetermined timeframe, making it obvious to one of ordinary skill in the art that whether it is 5, 6, 8 or 9 seconds, a predetermined time may be set for the timer.
In regards to claim 3, Hannaman modified via Sjolund teaches a predetermined period of time, which is preferably between 5 and 12 seconds, most preferably about 8 seconds (Paragraph 40), which in turn indicates a "time period adjustment mode," in which the processor is configured to increase a timer duration incrementally upon the input device being pressed again for less than the threshold time period.
In regards to claim 5, Hannaman modified via Sjolund teaches a switch mechanism activated by way of the user turning the cap of the medicament device which in turn resets the medicament device timer (Paragraph 16), by simply activating the switch, the timer resets, hence rending the switch taking less than a predetermined time.
In regards to claim 10, Hannaman modified via Sjolund teaches a switching mechanism that functions synonymously to the applicants disclosed button (Paragraph 16).
In regards to claim 11, Hannaman modified teaches at least one injection device of the plurality of injection devices received within the case, wherein the at least one injection device comprises a medicament, i.e. within the case/assembly at least one or more reservoirs of medicament and at least one needle embodiment (Paragraphs 15, 123).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hannaman et al. (US 20190030329 A1) in view of Sjolund et al. (US 20140018744 A1) and Kitson et al. (US 20170224588 A1) as applied to claim 1 above, and further in view of Sheldon (US 7522477 B1).
In regards to claim 4, Hannaman modified fails to teach a first period of time, and wherein in the "time period adjustment mode," the processor is configured to save a timer duration upon the input device being pressed again for a second period of time that exceeds the threshold time period.  Sheldon on the other hand teaches a multipurpose portable timer device, wherein, to program the upper limit for a given timer, a user presses and holds the button for a set period of time (e.g. 3 seconds) and then releases. The currently stored upper limit set point for that timer begins to flash on the associated LCD (Column 4, lines 11-14), this illustrates the second period of time that exceeds a threshold time limit before the timer duration is set and stored accordingly.  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Sheldon’s teaching with Hannaman modified’s teaching in order to successfully incorporate time monitoring, and user friendly reminder capabilities to a portable medicament device.

Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hannaman et al. (US 20190030329 A1) in view of Sjolund et al. (US 20140018744 A1) and Kitson et al. (US 20170224588 A1) as applied to claim 1 above, and further in view of Edwards et al. (US 20150196711 A1).
In regards to claim 6, Hannaman modified fails to teach one device sensor that is configured to output a signal when one or more injection devices of the plurality of injection devices are located in the packaging assembly.  Edwards on the other hand teaches a switch configured to produce a signal when contacted by the medicament container assembly, the signal indicating the presence of the medicament container assembly within the injector housing, the electronic circuit system configured to produce a third output via at least one of the light output device (Claim 19).   It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Edwards teaching with Hannaman’s teaching in order to effectively notify the user about data/information regarding the medicament device
In regards to claim 7, Hannaman modified via Edwards teaches at least one device sensor being configured to detect injection information relating to the one or more injection devices that have been detected (Paragraph 52).
In regards to claim 8, Hannaman modified via Edwards an injection information storage configured to retrieve injection information relating to the one or more injection devices that have been detected based on one or more respective detected identities, such as administering information and directions (Paragraph 52).
In regards to claim 9, Hannaman modified via Edwards teaches the injection information at least an expiration date (Paragraphs 55, 83).

Claims 12, 16, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sjolund et al (US 20140018733 A1) in view Hannaman et al. (US 20190030329 A1) and Kitson et al. (US 20170224588 A1).
In regards to claim 12, Sjolund teaches a medicament dosing device to which the timer to be reset to zero by the releasing of the switch mechanism, and for the timer unit to be configured to, during the first 59 minutes and 59 seconds of elapsed time, use the first two digits for counting minutes and the last two digits for counting seconds, and thereafter, to use the first two digits for counting hours and the second two digits for counting minutes (Paragraph 16), in other words a user input such as a switch mechanism of a cap and further resetting the dosage timer of the medicament device.  Sjolund also teaches the initiation of the reset timer configured to monitor a period of time that the input device has been pressed, i.e. upon resetting the timer, the timer display unit resets the LCD to zero, after which the timer unit starts displaying the time that has elapsed since the timer was last reset (Paragraph 40), hence monitoring a period of time that the input device has been pressed.
Sjolund further teaches the initiation of a time period adjustment mode when the reset timer determines that the period of time that the input device has been pressed exceeds a threshold time period, i.e. the cap is not replaced (switched back by user) within the predetermined period, then the control unit enters the reset state and the timer is reset and held at zero with all segments of the LCD flashing as previously (Paragraph 44).
Sjolund fails to teach the package assembly containing a plurality of injection devices. Hannaman on the other hand teaches a packaging assembly comprising a case configured to at least partially contain a plurality of injection devices for delivering a medicament (consisting of a plurality of reservoirs and a needle hub) (Paragraphs 15, 123).  Furthermore, Hannaman teaches a processor arrangement configured to initiate a countdown timer based on a dosing period for at least one injection (Paragraphs 191, 197).  
It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Hannaman’s teaching with Sjolund’s teaching in order to enable the advisable usage and dosage of a medicament device to avoid delayed usage as well as contaminating the medicament dosage.
Hannaman modified fails to teach the countdown timer being associated with based on a dosing period between scheduled dosing times. Kitson on the other hand teaches a medication reminder system, wherein the apparatus can receive data representing multiple dosage regimes for respective ones of multiple different medicaments, with a countdown timer that’s counts down the time from one dose to another of the one of a plurality of medicaments within a container apparatus (Paragraphs 45, 49, 50).  Furthermore, Kitson teaches a countdown reset button that may be configured by the user after administering the medicament (Paragraph 53).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Kitson’s teaching with Hannaman modified’s teaching in order to enable the tracking and timing of the medical dosing of the user accordingly.
In regards to claim 16, Sjolund modified teaches displaying a current timer duration at a display (Paragraph 191).
In regards to claim 17, Sjolund  modified teaches the initiation of the reset timer configured to monitor a period of time that the input device has been pressed, i.e. upon resetting the timer, the timer display unit resets the LCD to zero, after which the timer unit starts displaying the time that has elapsed since the timer was last reset (Paragraph 40), hence monitoring a period of time that the input device has been pressed.
Sjolund further teaches the initiation of a time period adjustment mode when the reset timer determines that the period of time that the input device has been pressed does not exceed a threshold time period, i.e. if/when the cap is replaced (switched back by user) after the medicament is used, then the control unit enters the reset state and the timer is reset back to its original set timer (Paragraph 44).
In regards to claim 20, Sjolund modified via Hannaman teaches a packaging assembly comprising a case configured to at least partially contain a plurality of injection devices for delivering a medicament (consisting of a plurality of reservoirs and a needle hub) (Paragraphs 15, 123).  

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sjolund et al (US 20140018733 A1) in view Hannaman et al. (US 20190030329 A1) and Kitson et al. (US 20170224588 A1) as applied to claim 12 above, and further in view of Thompson et al. (US 20160162832 A1).
In regards to claim 18, Sjolund failed to teach an incremental increases of the current timer duration comprises one day. Thompson on the other hand teaches a package assembly being configured to respond to operation of the reset input device by a user to set the scheduled time to be a predetermined time frame such as X day(s) (Paragraphs 35, 37, 38).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Sheldon’s teaching with Sjolund’s teaching in order to effectively set the time to durations over large ranges of 24 hours and higher.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sjolund et al (US 20140018733 A1) in view Hannaman et al. (US 20190030329 A1) and Kitson et al. (US 20170224588 A1) as applied to claim 17 above, and further in view of Sheldon (US 7522477 B1).
In regards to claim 19, Sjolund modified fails to teach a period of time, and wherein in the "time period adjustment mode," the processor is configured to save a timer duration upon the input device being pressed again for a period of time that exceeds the threshold time period.  Sheldon on the other hand teaches a multipurpose portable timer device, wherein, to program the upper limit for a given timer, a user presses and holds the button for a set period of time (e.g. 3 seconds) and then releases. The currently stored upper limit set point for that timer begins to flash on the associated LCD (Column 4, lines 11-14), this illustrates the (third) period of time that exceeds a threshold time limit before the timer duration is set and stored accordingly.  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Sheldon’s teaching with Sjolund modified’s teaching in order to successfully incorporate time monitoring, and user friendly reminder capabilities to a portable medicament device.

Response to Arguments
Examiner acknowledges applicant’s amendments and has addressed them under new grounds of rejection above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826. The examiner can normally be reached Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D AFRIFA-KYEI/             Examiner, Art Unit 2685                 

/HAI PHAN/             Supervisory Patent Examiner, Art Unit 2685